381 F.2d 734
Robert B. STAATS, Administrator of the Estate of Jerry Wycheet al., Appellants,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 24109.
United States Court of Appeals Fifth Circuit.
June 13, 1967.

Clinton E. Foster, Charles O. Oxford, Panama City, Fla., for appellants.
Donald O. Hartwell, Robert D. Canada, and Hall, Hartwell, Hall & Canada, Talla-hassee, Fla., for appellee.
Before TUTTLE, Chief Judge, and WASHINGTON1 and SIMPSON, Circuit judges.
PER CURIAM:


1
We conclude that in the state of the record at the time of the motion for summary judgment by the defendant-appellee, the trial court properly concluded that there was no substantial issue of fact.  The court was, therefore, warranted in entering summary judgment for the defendant, thus deciding that the record disclosed, without dispute, that there was no liability insurance coverage on the Wyche automobile at the time of the accident.


2
The judgment is affirmed.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation